In the

      United States Court of Appeals
                      For the Seventh Circuit
                           ____________________  

No.  15-­‐‑1312  
UNITED  STATES  OF  AMERICA,  
                                                                 Plaintiff-­‐‑Appellee,  
                                          v.  

JUAN  MANUEL  LARIOS-­‐‑BUENTELLO,  
                                                            Defendant-­‐‑Appellant.  
                           ____________________  

               Appeal  from  the  United  States  District  Court  
                      for  the  Western  District  of  Wisconsin.  
          No.  13-­‐‑cr-­‐‑158-­‐‑wmc  —  William  M.  Conley,  Chief  Judge.  
                           ____________________  

 ARGUED  NOVEMBER  17,  2015  —  DECIDED  NOVEMBER  23,  2015  
                ____________________  

   Before   FLAUM,   EASTERBROOK,   and   HAMILTON,   Circuit  
Judges.  
     EASTERBROOK,   Circuit   Judge.   Juan   Larios-­‐‑Buentello   has  
been   removed   from   the   United   States   frequently   in   light   of  
his  long  criminal  record  (14  convictions  in  Florida  alone).  He  
repeatedly  returns  and  has  been  convicted  three  times  of  il-­‐‑
legal   reentry,   which   violates   8   U.S.C.   §1326(a).   The   convic-­‐‑
tion   now   under   review   arose   when   Wisconsin   turned   him  
over   to   immigration   officials   after   he   had   been   caught   flee-­‐‑
2                                                                No.  15-­‐‑1312  

ing   the   scene   of   an   auto   accident.   The   district   judge   sen-­‐‑
tenced   him   to   36   months’   imprisonment.   Larios-­‐‑Buentello  
maintains  that  the  district  judge  wrongly  rejected  his  defense  
under  §1326(d).  (After  the  judge  rejected  the  defense,  Larios-­‐‑
Buentello   entered   a   conditional   guilty   plea,   preserving   ap-­‐‑
pellate  review  of  this  issue.)  
    Subsection   1326(d)   permits   an   alien   to   defeat   a   prosecu-­‐‑
tion   for   illegal   reentry   by   showing   that   “(1)   [he]   exhausted  
any  administrative  remedies  that  may  have  been  available  to  
seek  relief  against  the  order;  (2)  the  deportation  proceedings  
…  improperly  deprived  [him]  of  the  opportunity  for  judicial  
review;  and  (3)  the  entry  of  the  order  was  fundamentally  un-­‐‑
fair.”   An   immigration   judge   ordered   Larios-­‐‑Buentello   re-­‐‑
moved  in  1998.  (All  later  removals  have  been  based  on  that  
order.)   He   contends   that   this   removal   was   “fundamentally  
unfair”   because   the   IJ   did   not   advise   him   that   he   would   be  
eligible   to   seek   discretionary   relief   from   removal   under  
§212(c)   of   the   Immigration   and   Nationality   Act   of   1952,   8  
U.S.C.  §1182(c).  
      The  IJ  did  not  tell  him  this  because  §212(c)  had  been  re-­‐‑
pealed  in  1996  by  the  Illegal  Immigration  Reform  and  Immi-­‐‑
grant   Responsibility   Act   (IIRIRA)   (Sept.   30,   1996),   and   the  
Department  of  Justice  had  taken  the  position  that  the  repeal-­‐‑
er   applies   to   aliens   whose   convictions   predate   the   IIRIRA’s  
effectiveness   in   April   1997.   The   Supreme   Court   disagreed  
with  that  position  in  2001,  as  applied  to  aliens  who  pleaded  
guilty   to   felonies   before   the   enactment   of   the   Antiterrorism  
and   Effective   Death   Penalty   Act   (AEDPA)   (April   24,   1996),  
which  made  §212(c)  unavailable  to  aliens  whose  convictions  
led  to  sentences  exceeding  five  years’  imprisonment.  See  INS  
v.  St.  Cyr,  533  U.S.  289  (2001).  The  Justices  observed  that  the  
No.  15-­‐‑1312                                                                   3  

AEDPA’s   changes   were   not   expressly   retroactive,   while   the  
IIRIRA   declared   full   retroactivity.   St.   Cyr   therefore   thought  
that  pre-­‐‑AEDPA  guilty  pleas  were  not  good  reasons  to  elim-­‐‑
inate   §212(c)   opportunities,   for   defendants’   willingness   to  
admit   guilt   might   have   been   influenced   by   the   fact   that   be-­‐‑
fore   April   24,   1996,   no   felony   conviction   (even   one   for   an  
“aggravated”  felony)  inevitably  led  to  removal.  
    The   district   court   held   that   Larios-­‐‑Buentello   had   not   es-­‐‑
tablished   a   defense   under   §1326(d)—that,   indeed,   none   of  
the   three   paragraphs   of   subsection   (d)   had   been   met,   and  
every   circuit   that   has   considered   the   issue   has   held   that   an  
alien   must   meet   all   three.   See,   e.g.,   United   States   v.   Soto-­‐‑
Mateo,  799  F.3d  117,  120  (1st  Cir.  2015);  United  States  v.  Torres,  
383   F.3d   92,   98–99   (3d   Cir.   2004).   Larios-­‐‑Buentello   had   not  
appealed  the  IJ’s  removal  order  to  the  Board  of  Immigration  
Appeals  and  thus  had  not  satisfied  paragraph  (d)(1);  he  had  
not  been  deprived  of  the  opportunity  for  judicial  review  and  
thus   had   not   satisfied   paragraph   (d)(2);   and   it   is   not   “fun-­‐‑
damentally   unfair”   to   refrain   from   advising   an   administra-­‐‑
tive   litigant   of   an   opportunity   to   seek   relief   that   the   agency  
sincerely   believes   to   be   unavailable.   No   one   is   entitled   to  
have  an  adverse  litigant  announce  the  opposite  of  its  actual  
legal   position.   See   United   States   v.   Santiago-­‐‑Ochoa,   447   F.3d  
1015,   1019–20   (7th   Cir.   2006)   (aliens   do   not   have   a   constitu-­‐‑
tional   right   to   be   notified   even   of   those   discretionary   reme-­‐‑
dies   that   the   agency   believes   to   be   available);   see   also,   e.g.,  
Soto-­‐‑Mateo,  799  F.3d  at  123.  
    The   second   and   third   points   follow   directly   from   United  
States  v.  Zambrano-­‐‑Reyes,  724  F.3d  761  (7th  Cir.  2013),  which  
rejected   a   §1326(d)   defense   by   someone   who,   like   Larios-­‐‑
Buentello,  was  subject  to  a  removal  order  entered  before  St.  
4                                                                   No.  15-­‐‑1312  

Cyr.   Larios-­‐‑Buentello   tries   to   distinguish   Zambrano-­‐‑Reyes   on  
the  ground  that  he  waived  counsel  during  his  removal  pro-­‐‑
ceedings,   but   that   decision’s   reasoning   does   not   depend   on  
whether   the   alien   retained   counsel.   What   is   more,   Larios-­‐‑
Buentello   unquestionably   fails   to   satisfy   paragraph   (d)(1).  
He   did   not   appeal   to   the   BIA,   which   also   prevented   a   re-­‐‑
quest  for  judicial  review.  He  offers  an  excuse  for  the  failure  
to   exhaust   administrative   remedies—he   maintains   that  
someone   told   him   that   an   appeal   would   be   futile—but   the  
statute  requires  exhaustion,  not  excuses.  
      The  order  of  removal  recites  that  he  was  told  that  he  was  
entitled   to   appeal   and   chose   not   to   do   so;   he   does   not   con-­‐‑
tend  that  this  recital  is  false.  So  an  administrative  appeal  was  
available,   even   if   unlikely   to   succeed.   A   litigant’s   unilateral  
belief   that   an   appeal   would   fail   does   not   make   the   oppor-­‐‑
tunity   “unavailable”   or   excuse   failure   to   use   the   procedure.  
See,  e.g.,  Bousley  v.  United  States,  523  U.S.  614,  622–23  (1998).  
If   the   BIA   had   decided   adversely   to   Larios-­‐‑Buentello,   he  
could  have  sought  judicial  relief,  with  a  reasonable  prospect  
of   success.   Before   St.   Cyr   five   courts   of   appeals   had   antici-­‐‑
pated  its  holding.  See  533  U.S.  at  293  n.1.  The  St.  Cyr  decision  
might   have   been   the   Zambrano-­‐‑Reyes   decision,   or   the   Larios-­‐‑
Buentello   decision,   had   either   alien   pursued   his   administra-­‐‑
tive   and   judicial   remedies.   See   United   States   v.   Roque-­‐‑
Espinoza,  338  F.3d  724,  729  (7th  Cir.  2003).  
    “Might   have   been”   is   a   potentially   important   qualifier,  
because   it   is   unlikely   that   Larios-­‐‑Buentello   could   have   re-­‐‑
ceived  any  benefit  from  the  doctrine  of  St.  Cyr  even  had  he  
used  all  administrative  and  judicial  remedies.  St.  Cyr’s  felo-­‐‑
ny  conviction  was  entered  in  March  1996,  a  month  before  the  
AEDPA   became   law;   Zambrano-­‐‑Reyes’s   conviction   dates   to  
No.  15-­‐‑1312                                                                5  

1993.   But   Larios-­‐‑Buentello   pleaded   guilty   in   March   1997   to  
three   felonies   (burglary,   grand   theft,   and   resisting   a   police  
officer).   He   entered   these   pleas   after   both   the   AEDPA   and  
the   IIRIRA   were   on   the   books,   and   he   received   concurrent  
one-­‐‑year   sentences.   (Larios-­‐‑Buentello   has   many   earlier   con-­‐‑
victions  too,  but  we  need  not  discuss  them.)  
     Not  until  the  IIRIRA  took  effect  at  the  beginning  of  April  
1997   was   the   qualification   for   an   “aggravated”   felony   low-­‐‑
ered  to  one  year  in  prison  and  removal  made  mandatory  by  
the  repeal  of  §212(c).  (The  opinions  in  St.  Cyr  and  Zivkovic  v.  
Holder,   724   F.3d   894   (7th   Cir.   2013),   recount   many   of   the  
statutory  changes  and  make  it  unnecessary  for  us  to  provide  
a  citation  for  each  development.)  But  the  fact  that  by  March  
1997  §212(c)  had  already  been  repealed  in  language  that  de-­‐‑
clared   full   retroactivity   for   removal   proceedings   commenc-­‐‑
ing  the  next  month  would  have  made  it  folly  for  a  person  in  
Larios-­‐‑Buentello’s   position   to   plead   guilty   in   reliance   on   an  
option  to  seek  §212(c)  relief  that  was  about  to  expire.  Larios-­‐‑
Buentello’s   removal   proceeding   did   not   begin   until   1998,  
and  he  does  not  say  that  he  thought  that  he  would  be  placed  
in  removal  proceedings  immediately  on  pleading  guilty.  
    Larios-­‐‑Buentello   is   therefore   less   well   situated   than   was  
Zambrano-­‐‑Reyes  to  assert  a  defense  under  §1326(d).  The  dis-­‐‑
trict  court  did  not  err  in  entering  a  conviction.  
                                                                    AFFIRMED